DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 and 11/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests an apparatus comprising: a processor configured to obtain a machine-readable code from a first document among a set of documents, extract a probabilistic data structure from the machine-readable code which includes probabilistic hashes accumulated from the set of documents, and determine whether a document hash of a second document is included within the probabilistic data structure; and a display configured to output a notification that indicates the second document is included in the set of documents, in response to a determination that the document hash is included within the probabilistic data structure (claim 1); nor a method comprising: obtaining a machine-readable code from a first document among a set of documents; extracting a probabilistic data structure from the machine-readable code which includes probabilistic hashes accumulated from the set of documents; determining whether a document hash of a second document is included within the probabilistic data structure; and in response to a determination that the document hash is included within the probabilistic data structure, outputting a notification indicating the second document is included in the set of documents (claim 9); nor a non-transitory computer-readable medium comprising 
While, Blackshear et al. (US 20200394154 A1) discloses the use of addresses of a blockchain or hashes of an addresses stored in a digital visual code (¶68, ¶76, ¶98), however the address is for a transaction of a ledger and not a document referring to another document as part of a set. Farrow (US 20170039222 A1) discloses a QR code holding a hashed value or set and compared to another in a probabilistic determination (¶105-¶111), however this also is not utilized on a document referring to another document as part of a set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887